United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Tom McMenamy, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1358
Issued: November 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2013 appellant, through his attorney, filed a timely appeal from an April 11,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury on
August 14, 2011 in the performance of duty.
FACTUAL HISTORY
On September 24, 2012 appellant, then a 59-year-old motor vehicle operator, filed a
traumatic injury claim alleging that on August 14, 2011 he experienced pain in his back and
buttocks when in the performance of duty he picked up postal containers (post cons) that had
1

5 U.S.C. § 8101 et seq.

fallen onto the street. He explained that he was cleaning up mail that had fallen onto the street
when he pulled a muscle in his right hip. The next day appellant could not stand up and could
hardly walk. He stopped work and returned on August 22, 2011.
In a handwritten August 16, 2011 note, Dr. Edmond Sarkissian, a Board-certified
internist, stated that he examined appellant for a lower back and buttock strain. He advised
appellant to rest and apply a warm compress. Dr. Sarkissian noted that appellant could return to
work on August 22, 2011.
In a September 25, 2012 attending physician’s report, Dr. Manuel A. Ceja, an internist,
stated that he first examined appellant on September 25, 2012 for an injury to his lower back
after he picked up mail that fell out of a postal vehicle. He observed tenderness in the lower
back and diagnosed lumbar radiculopathy. Dr. Ceja checked “yes” that appellant’s condition
was caused or aggravated by the employment activity. He stated that appellant was totally
disabled from September 25 to October 1, 2012.
In a September 25, 2012 duty status report, Dr. Ceja noted a date of injury of
August 14, 2011. He reported clinical findings of tenderness of the lower back and diagnosed
lumbar radiculopathy. Dr. Ceja authorized appellant to return to work with restrictions.
By letters dated September 27 and October 2, 2012, OWCP advised appellant that the
evidence submitted was insufficient to establish his claim. It requested additional factual
evidence to establish that the alleged August 14, 2011 incident occurred and additional medical
evidence to establish that he sustained a back condition as a result of the alleged incident.
In October 1 and 5, 2012 reports, Dr. Ceja noted a date of injury of September 25, 2012.
He related that appellant was a postal service employee who felt a sharp pain in his lower back
when he picked up mail that fell out of a postal container. Dr. Ceja reported mild improvement
in his lower back pain which now radiated down his right hip. Upon examination, he observed
mild tenderness to palpation and decreased range of motion to rotation and lateral bending.
Straight leg raise testing was negative. Dr. Ceja diagnosed lumbar sprain and strain.
In October 5 and 12, 2012 attending physician’s reports, Dr. Ceja noted a date of injury
of September 25, 2012 when appellant picked up a postal container that fell out of a truck.
Examination revealed decreased range of motion and tenderness. Dr. Ceja diagnosed lumbar
radiculopathy and reported that appellant was totally disabled until October 12, 2012. He
checked “yes” that appellant’s condition was caused or aggravated by an employment activity.
By letter dated October 9, 2012, OWCP stated that it created two separate cases for the
same injury. It advised appellant that it deleted case number xxxxxx025 and all the documents
in that case were moved to case number xxxxxx653.
In an October 9, 2012 statement, appellant explained that he did not file a CA-1 form
after his August 14, 2011 injury on the job because he was not advised to do so. He stated that
he did not feel any pain immediately after the incident but the next day he reported it to his
supervisor when he realized that he was unable to perform any duties at the start of his shift.
Appellant noted that he had not sustained any other injury between the date of injury and the date

2

it was first reported to his supervisor and did not have any similar disability or symptoms before
the alleged August 14, 2011 injury.
In decisions dated November 7 and 16, 2012, OWCP denied appellant’s traumatic injury
claim finding insufficient evidence to establish that the August 14, 2011 employment incident
occurred as alleged and that he sustained any diagnosed condition as a result of the alleged
incident.
On December 14, 2012 appellant submitted a request for an oral hearing, which was held
on March 4, 2013. He stated that on August 14, 2011 he sustained a minor injury at work that he
never filed a claim for, but on September 24, 2012, he felt a sharp pain in his lower back and
buttock when he pushed the postal containers into the truck. Appellant noted that he did not get
any medical treatment after he returned to work in August 2011 until September 2012. He
explained that when he got hurt in September 2012 he initially thought it was from the previous
August 2011 injury.
In a January 2, 2013 statement, appellant stated that there was a discrepancy in the date of
injury he reported to OWCP. He explained that on September 24, 2012 at approximately 6:45
a.m. he was carrying a full truck load of bulk mail containers and postal containers. Appellant
was pushing the mail containers up onto the dock plate to load his truck when he felt a sharp pain
in his right buttocks area. He stated that he did not pay much attention but the pain continued to
intensify until he realized there was something clearly wrong. Appellant completed the
truckload and notified his supervisor immediately. His supervisor told him to go home and he
returned the next day to fill out paperwork. Appellant noted that he incorrectly indicated a date
of injury of August 14, 2011 on his CA-1 form. He stated that he did pull a muscle in his right
hip on August 14, 2011 but did not file an OWCP claim for this condition. Appellant concluded
that the evidence he submitted established that he sustained an on-the-job injury on
September 24, 2012.
In a November 7, 2012 report, Dr. Ceja related that on September 25, 2012 appellant felt
a sharp pain in his lower back while working as a motor vehicle operator. He stated that after
work he began to feel his right hip pain return and travel down to his right foot. Upon
examination, Dr. Ceja observed full range of motion and mild tenderness of the right hip. He
diagnosed lumbar sprain and strain and pain in the joint of the pelvic region and thigh.
By decision dated April 11, 2013, an OWCP hearing representative affirmed the
November 16, 2012 denial decision finding insufficient evidence to establish that the August 14,
2011 occurred as alleged and that appellant sustained any injury as a result of the alleged work
incident.2

2

The hearing representative also determined that appellant attempted to claim two separate traumatic incidents,
one in August 2011 and one in September 2012, under the same claim, which was procedurally incorrect. He noted
that his decision did not relate to a September 2012 incident, which had not been formally adjudicated yet.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,4 including that he or she is an “employee” within the meaning of FECA5 and that he or
she filed his or her claim within the applicable time limitation.6 The employee must also
establish that he or she sustained an injury in the performance of duty and that any specific
condition or disability for work for which he or she claims compensation is causally related to
that employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.8
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident which is alleged to have occurred.9 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.10
When an employee claims that he or she sustained an injury in the performance of duty
he or she must submit sufficient evidence to establish that he or she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. An injury does not
have to be confirmed by eyewitnesses in order to establish the fact that an employee sustained an
injury in the performance of duty, as alleged, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.11 An
employee has not met his or her burden of proof establishing the occurrence of an injury when
there are such inconsistencies in the evidence as to cast serious doubt upon the validity of the
claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statement in determining whether a prima facie case has been established.12 An employee’s
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercardo), 4 ECAB 357, 359 (1951).

6

R.C., 59 ECAB 42 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954).

7

G.T., 59 ECAB 447 (2008); M.M., Docket No. 08-1510 (issued November 25, 2010).

8

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

9

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

10

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

11

Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
12

Betty J. Smith, 54 ECAB 174 (2002).

4

statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.13
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.14 To establish a
causal relationship between the condition, as well as any attendant disability, claimed and the
employment event or incident, the employee must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting such a causal relationship.15
ANALYSIS
On September 24, 2012 appellant filed a traumatic injury claim alleging that on
August 14, 2011 he sustained an injury to his back and buttocks when he picked up postal
containers on the street. OWCP denied his claim finding insufficient evidence to establish that
the August 14, 2011 incident occurred as alleged and that he sustained any diagnosed condition
as a result of the alleged incident. The Board finds that appellant failed to establish that he
sustained an injury in the performance of duty on August 14, 2011.
The Board notes that appellant has the burden of proof to establish the essential elements
of his claim, including that the employment incident occurred at the time, place and in the
manner alleged and that the incident resulted in an injury. In this case, appellant alleged that on
August 14, 2011 he picked up postal containers and experienced pain in his lower back and
buttocks. The Board finds that he has not provided the sufficient detail needed to establish that
the August 14, 2011 incident occurred as alleged. Appellant did not adequately describe the
circumstances of his injury and failed to present evidence regarding the mechanism of injury.16
He did not provide any statements from his supervisor supporting his claim even though he
alleged that he notified his supervisor of the incident when he realized he was unable to complete
his work duties due to pain and did not identify any possible witnesses to the incident. The only
reference to an August 14, 2011 incident is in a September 25, 2012 duty status report by
Dr. Ceja who noted a date of injury of August 14, 2011, but Dr. Ceja does not provide any
description of the alleged event.17 Moreover, appellant did not file a traumatic injury claim until
September 24, 2012, more than one year after the alleged incident. The Board also notes that
appellant initially referenced an August 14, 2011 incident but later alleged that the injury
occurred on September 24, 2012. As previously noted, an employee has not met his or her
burden when there are such inconsistencies in the evidence as to cast serious doubt on the
validity of the claim.18 Because appellant failed to provide evidence to establish that the
13

D.B., 58 ECAB 529 (2007).

14

J.Z., 58 ECAB 529 (2007).

15

Michael E. Smith, 50 ECAB 313 (1999).

16

Paul Foster, 56 ECAB 1943 (2004).

17

The additional medical evidence of record relates to a September 24, 2012 date of injury. If appellant is
seeking compensation for a work injury that occurred on September 24, 2012, he must file another traumatic injury
claim (Form CA-1) for the September 24, 2012 incident.
18

Supra note 12.

5

August 14, 2011 incident occurred at the time, place and in the manner alleged, the Board finds
that OWCP properly denied his traumatic injury claim.
The Board further notes that in order to establish fact of injury appellant also has the
burden of proof to provide rationalized medical opinion evidence establishing that he sustained a
diagnosed condition as a result of the alleged incident. The only report that referred to an
August 14, 2011 incident is a September 25, 2012 duty status report by Dr. Ceja, who provided
clinical findings and diagnosed lumbar radiculopathy. Although Dr. Ceja noted a correct date of
injury and provided a diagnosis, he did not provide any opinion on the cause of appellant’s
lumbar condition. The Board has found that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.19 Thus, this duty status report is insufficient to establish appellant’s case.
Appellant submitted additional reports by Drs. Ceja and Sarkissian for complaints of pain
in his lower back and buttocks. In reports dated September 25 to October 12, 2012, Dr. Ceja
noted a date of injury of September 25, 2012. He conducted an examination and diagnosed
lumbar radiculopathy and lumbar sprain and strain. Dr. Ceja checked “yes” that appellant’s
condition was related to the incident described. The Board has held, however, that medical
opinions based on an incomplete or inaccurate history are of limited probative value.20 In his
reports, Dr. Ceja did not reference an August 14, 2011 incident. Accordingly, his opinion fails to
establish causal relationship.
On appeal appellant alleged that he was not trying to claim the August 2011 injury as
contended and that he explained during the hearing and in a letter that the September 24, 2012
CA-1 form that he filed was for an alleged September 24, 2012 injury. He explains that he
initially thought the September 24, 2012 injury was related to an August 14, 2011 injury but he
later found out that they were entirely different incidents. The record reveals, however, that the
CA-1 form indicates a date of injury of August 14, 2011. If appellant is now alleging a
September 24, 2012 injury, he must file a separate traumatic injury claim. In this instant case, he
failed to provide sufficient evidence to prove that the August 14, 2011 incident occurred as
alleged and that he sustained any diagnosed condition as a result of the alleged incident. Thus,
the Board finds that OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on August 14, 2011.

19

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

20

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

6

ORDER
IT IS HEREBY ORDERED THAT the April 11, 2013 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

